IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                   FILED
                                                                 August 20, 2008
                                 No. 07-11108
                              Conference Calendar             Charles R. Fulbruge III
                                                                      Clerk

UNITED STATES OF AMERICA

                                            Plaintiff-Appellee

v.

JOSE LUIS VILLARREAL-MORALES

                                            Defendant-Appellant


                 Appeal from the United States District Court
                      for the Northern District of Texas
                          USDC No. 5:07-CR-29-ALL


Before GARZA, CLEMENT, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
      Jose Luis Villarreal-Morales appeals his guilty plea conviction and
sentence for illegal reentry following deportation in violation of 8 U.S.C. § 1326.
He contends that his 96-month sentence violated his equal protection rights
because he did not have the benefit of a fast-track program in the Northern
District of Texas and similarly situated defendants in jurisdictions with the
program could receive lower sentences based simply on arbitrary geographic
factors. Villarreal-Morales concedes that his argument is foreclosed by circuit

      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 07-11108

precedent, but he raises the argument to preserve it for further review. Based
on Villarreal-Morales’s concession, the Government moves for summary
affirmance or dismissal.    In the alternative, the Government requests an
extension of time in which to file a brief on the merits.
      Villarreal-Morales’s equal protection argument is foreclosed by circuit
precedent. See United States v. Lopez-Velasquez, 526 F.3d 804, 808 (5th Cir.),
petition for cert. filed (July 25, 2008) (No. 08-5514). Accordingly, the district
court’s judgment is AFFIRMED, the Government’s motion for summary
affirmance is GRANTED, and the Government’s motions for dismissal and an
extension of time are DENIED.




                                        2